Exhibit 10.17 EMPLOYMENT AGREEMENT THIS AGREEMENT, dated and effective as of January 28, 2008, is entered into by and between HANDY & HARMAN (“H&H”), a corporation organized under the laws of the State of New York, with an address at 1133 Westchester Avenue, Suite North 222, White Plains, New York 10604 (the “Company”), and Jeffrey A. Svoboda (the “Executive”), an individual with a residence at 6 Merry Hill Court, Pikesville, Maryland 21208.H&H is a wholly-owned subsidiary of WHX Corporation (“WHX”), a corporation organized under the laws of the State of Delaware. NOW, THEREFORE, in consideration of the promises and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Employment; Term. (a)Executive’s employment with the Company shall begin on or before January 28, 2008 (the “Effective Date”) pursuant to the terms and conditions contained herein.The Executive shall hold the office of President and Chief Executive Officer of the Company.The Executive shall perform all the duties consistent with these positions as set forth in the Company’s By-Laws, as well as any other duties commensurate with the Executive’s positions that are assigned to the Executive from time to time by the Board of Directors of WHX (the “Board”).On or about December 31, 2008, the Executive shall be considered for election to the position of Director. The Executive shall devote his full working time, attention and energies to the business of the Company and shall not, during the term of this Agreement, be engaged in any other business activity, whether or not such business activity is pursued for gain, profit or other pecuniary advantage; however, this shall not be construed as preventing the Executive from investing his personal assets in any business or venture which does not compete, directly or indirectly, with WHX or its subsidiaries in any manner, in such form or manner as will not require any services on the part of the Executive in the operation of the affairs of the entities in which such investments are made and in which the Executive’s participation is solely that of an investor, and the Executive may purchase securities in any corporation for which securities are regularly traded, provided, that such purchase shall not result in the Executive beneficially owning at any one time one percent (1%) or more of the equity securities of any corporation engaged in a business directly competitive with WHX or its subsidiaries. (b)The term of this Agreement shall commence on the date hereof and shall continue in full force and effect until the second anniversary of the Effective Date, at which time, and on each anniversary of the Effective Date thereafter, the term of this Agreement shall be extended for a one (1) year period until the next anniversary thereafter (such period, as it may be extended from time to time, the “Term”), unless one party hereto shall provide written notice of termination to the other party hereto no less than thirty (30) days prior to such anniversary or on such earlier date as this Agreement is terminated in accordance with the provisions set forth below. 2.Compensation.Subject to the terms and conditions of this Agreement, the Company shall collectively pay to the Executive, as aggregate compensation for the duties to be performed by the Executive under this Agreement, the following: (a)A salary of $500,000 per annum, to be paid in equal installments no less frequently than monthly, less applicable withholdings and deductions.Executive’s salary shall be reviewed annually in accordance with the applicable policies of the Company.For purposes of calculating a bonus payment per paragraph 2(c) below, and the Severance
